                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: __________________
                                                                   DATE FILED: _4/3/2020____

                 -against-
                                                                                  16 Cr. 194 (AT)
MORRIS E. ZUKERMAN,
                                                                                     ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       Morris E. Zukerman, a prisoner serving his sentence at FCI Otisville (“Otisville”), moves for

a reduction of his term of imprisonment under the federal compassionate release statute, codified at

18 U.S.C. § 3582(c)(1)(A). Def. Letter, ECF No. 112. He asks that he be “transferred to supervised

release with a special condition of home confinement for the duration of his sentence.” Id. at 1. For

the reasons stated below, Zukerman’s motion is GRANTED only to the extent that his sentence is

modified such that his remaining term of imprisonment is replaced by an equal period of home

incarceration.

                                          BACKGROUND

       On June 27, 2016, Zukerman pleaded guilty to one count of tax evasion and one count of

corruptly endeavoring to obstruct and impede the due administration of the internal revenue laws in

violation of 26 U.S.C. §§ 7201 and 7212(a). See June 27, 2016 ECF entry. On March 21, 2017, the

Court sentenced him to 70 months of incarceration followed by one year of supervised release. ECF

No. 58. The Court also imposed a fine of $10,000,000 and ordered that $37,574,951.88 be paid in

restitution. Id.; see also ECF No. 59. Zukerman surrendered to Otisville on June 26, 2017, and he

has paid the fine and restitution in full. Def. Letter at 1–2; ECF No. 109. Because Zukerman began

serving his sentence on June 26, 2017, “he was originally scheduled to be released in July 2022.”

Gov’t Opp. at 1, ECF No. 114. Both parties acknowledge, however, that under the First Step Act,
Pub. L. No. 115-391, 132 Stat. 5194 (2018), Zukerman’s term of imprisonment could be reduced,

meaning that Zukerman could be released to home confinement as early as May 2021. Def. Letter at

2; Gov’t Opp. at 4.

       Zukerman is 75 years old and suffers from diabetes, hypertension, and obesity. Def. Letter at

1. He is currently serving his sentence at Otisville, where, as of March 27, 2020, at least one inmate

has tested positive for COVID-19. Id.; see also COVID-19 Tested Positive Cases, Federal Bureau of

Prisons, https://www.bop.gov/coronavirus/. At Otisville, “120 inmates eat elbow-to-elbow at the

same time, share one large bathroom with a handful of stalls and a handful of showers, and sleep

together in bunks beds only a few feet apart that are divided principally between two dormitories (as

opposed to individual cells).” Def. Letter at 3. “The two dormitories are separated only by the

shared bathroom.” Id. According to Zukerman, “[t]here is no place to self-isolate.” Id. On March

31, 2020, the Federal Bureau of Prisons (the “BOP”) directed that inmates in all institutions be

confined to their cells for 14 days “to decrease the spread of the virus.” Bureau of Prisons COVID-

19 Action Plan: Phase Five (Mar. 31, 2020),

https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp. At Otisville, however,

there are no cells. Def. Reply at 3 n.2. Inmates, therefore, are quarantined to their dormitories and

common areas. Id. Zukerman’s doctor, Timothy Dutta, M.D., writes that, based on the Centers for

Disease Control and Prevention (the “CDC”) guidelines for COVID-19, Zukerman is in “the highest

risk category for complications and death from the disease.” See Dutta Letter, ECF No. 112-2.

       On March 27, 2020, Zukerman submitted a request for compassionate release to Otisville’s

warden. See ECF No. 112-3. On March 30, 2020, having not yet received a response, Zukerman

moved this Court to modify his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) in light of the

COVID-19 pandemic. He states that the “risk COVID-19 poses to [his] health amounts to an



                                                       2
‘extraordinary and compelling’ circumstance that warrants transferring [him] to supervised release

with a special condition of home confinement for the duration of his sentence.” Def. Letter at 1. The

Government argues that Zukerman’s motion should be denied for two reasons: first, because

Zukerman has not exhausted his administrative remedies under § 3582(c)(1)(A), which requires that

a defendant seeking compassionate release present his application to the BOP and then either (1)

administratively appeal an adverse result if the BOP does not agree that his sentence should be

modified, or (2) wait for 30 days to pass; and second, because Zukerman is not an appropriate

candidate for release given the seriousness and duration of his offense. Gov’t Opp. at 1.

       The Court disagrees. First, the Court holds that Zukerman’s exhaustion of the administrative

process can be waived in light of the extraordinary threat posed—in his unique circumstances—by

the COVID-19 pandemic. Second, although the sentence imposed on Zukerman was wholly

warranted, the Court holds that the threat posed by COVID-19, in light of his age and medical status,

constitutes an extraordinary and compelling reason to modify Zukerman’s sentence.

                                           DISCUSSION

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify

terms of imprisonment as follows:

       The court may not modify a term of imprisonment once it has been imposed except
       that—in any case—the court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on
       the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with or
       without conditions that does not exceed the unserved portion of the original term of
       imprisonment), after considering the factors set forth in section 3553(a) to the extent
       that they are applicable, if it finds that--

       (i)     extraordinary and compelling reasons warrant such a reduction . . . and that
               such a reduction is consistent with applicable policy statements issued by the
               Sentencing Commission.

                                                      3
        Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i),

Zukerman must both meet the exhaustion requirement and demonstrate that “extraordinary

and compelling reasons” warrant a reduction of his sentence. The Court addresses these

requirements in turn.

        I.      Exhaustion

        Section 3582(c)(1)(A) imposes “a statutory exhaustion requirement” that “must be strictly

enforced.” United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4,

2020) (citing Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004) (internal quotation marks

and alterations omitted)).1 However, as this Court and others have held, the requirement of

completing the administrative process may be waived “if one of the recognized exceptions to

exhaustion applies.” United States v. Perez, No. 17 Cr. 513-3, 2020 WL 1546422, at *2 (S.D.N.Y.

Apr. 1, 2020); see United States v. Colvin, No. 19 Cr. 179, 2020 WL 1613943, at *2 (D. Conn. Apr.

2, 2020) (“[I]n light of the urgency of [d]efendant’s request, the likelihood that she cannot exhaust

her administrative appeals during her remaining eleven days of imprisonment, and the potential for

serious health consequences, the [c]ourt waives the exhaustion requirement of Section

3582(c)(1)(A).”); United States v. Powell, 94 Cr. 316, ECF No. 98 (D.D.C. Mar. 28, 2020) (waiving

exhaustion under § 3582(c)(1)(A) where the [c]ourt found that “requiring defendant to first seek

relief through the [BOP] administrative process would be futile”).

        “Even where exhaustion is seemingly mandated by statute . . . , the requirement is not

absolute.” Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019) (citing McCarthy v. Madigan, 503




1
 The Court need not decide whether § 3582(c)’s exhaustion requirement is a jurisdictional requirement or merely a
mandatory claim-processing rule. See Monzon, 2020 WL 550220, at *2 (describing split between courts on that
question).

                                                               4
U.S. 140, 146–47 (1992)).2 There are three circumstances where failure to exhaust may be excused.

“First, exhaustion may be unnecessary where it would be futile, either because agency

decisionmakers are biased or because the agency has already determined the issue.” Id. Second,

“exhaustion may be unnecessary where the administrative process would be incapable of granting

adequate relief.” Id. at 119. Third, “exhaustion may be unnecessary where pursuing agency review

would subject plaintiffs to undue prejudice.” Id.

         All three of these exceptions apply here. “[U]ndue delay, if it in fact results in catastrophic

health consequences, could make exhaustion futile. Moreover, the relief the agency might provide

could, because of undue delay, become inadequate. Finally, and obviously, [Zukerman] could be

unduly prejudiced by such delay.” Washington, 925 F.3d at 120–21; see Bowen v. City of New York,

476 U.S. 467, 483 (1986) (holding that irreparable injury justifying the waiver of exhaustion

requirements exists where “the ordeal of having to go through the administrative process may trigger

a severe medical setback” (internal quotation marks, citation, and alterations omitted)); Abbey v.

Sullivan, 978 F.2d 37, 46 (2d Cir. 1992) (“[I]f the delay attending exhaustion would subject

claimants to deteriorating health, . . . then waiver may be appropriate.”); New York v. Sullivan, 906

F.2d 910, 918 (2d Cir. 1990) (holding that waiver was appropriate where “enforcement of the

exhaustion requirement would cause the claimants irreparable injury” by risking “deteriorating

health, and possibly even . . . death”); see also Perez, 2020 WL 1546422, at *2–3 (holding that

§ 3582(c)(1)(A)’s exhaustion requirement could be waived where delay carried the risk of the


2
  The Supreme Court has stressed that for “a statutory exhaustion provision . . . Congress sets the rules—and courts have
a role in creating exceptions only if Congress wants them to.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016). Even when
faced with statutory exhaustion requirements, however, the Supreme Court has allowed claims to proceed
notwithstanding a party’s failure to complete the administrative review process established by the agency “where a
claimant’s interest in having a particular issue resolved promptly is so great that deference to the agency’s judgment is
inappropriate,” so long as the party presented the claim to the agency. Mathews v. Eldridge, 424 U.S. 319, 330 (1976).
That reasoning explains the Second Circuit’s holding that even statutory exhaustion requirements are “not absolute.”
Washington, 925 F.3d at 118. Zukerman has presented his claim to the warden, see ECF No. 112-3, so the situation here
is analogous.

                                                                5
vulnerable defendant contracting COVID-19). Here, even a few weeks’ delay carries the risk of

catastrophic health consequences for Zukerman. The Court concludes that requiring him to exhaust

administrative remedies, given his unique circumstances and the exigency of a rapidly advancing

pandemic, would result in undue prejudice and render exhaustion of the full BOP administrative

process both futile and inadequate.

       To be sure, “the policies favoring exhaustion are most strongly implicated” by challenges to

the application of existing regulations to particular individuals. Pavano v. Shalala, 95 F.3d 147, 150

(2d Cir. 1996) (internal quotation marks, citation, and alterations omitted). Ordinarily, requests for a

sentence reduction under § 3582(c) would fall squarely into that category. But “courts should be

flexible in determining whether exhaustion should be excused,” id. at 151, and “[t]he ultimate

decision of whether to waive exhaustion . . . should also be guided by the policies underlying the

exhaustion requirement.” Bowen, 476 U.S. at 484. The provision allowing defendants to bring

motions under § 3582(c) was added by the First Step Act, in order to “increas[e] the use and

transparency of compassionate release.” 132 Stat. 5239. Requiring exhaustion generally furthers

that purpose, because the BOP is best situated to understand an inmate’s health and circumstances

relative to the rest of the prison population and identify “extraordinary and compelling reasons” for

release. 18 U.S.C. § 3582(c)(1)(A)(i). In Zukerman’s case, however, administrative exhaustion

would defeat, not further, the policies underlying § 3582(c).

       The Court recently granted a motion for compassionate release in United States v. Perez,

2020 WL 1546422, at *3–4, where it held that waiver of the exhaustion requirement was justified.

The Government argues that Perez is distinguishable because in that case, the inmate presented

“unusual factors” that weighed in favor of his release, including that (1) he was at risk of

experiencing serious complications from COVID-19 due to medical complications arising from two



                                                        6
vicious beatings while he was incarcerated, (2) his three-year sentence was scheduled to end within

days, and (3) the Government did not object on the merits to his release. Gov’t Opp. at 4. These

arguments are unavailing.

        Here too, there are a number of factors that weigh in favor of Zukerman’s release. First, it is

undisputed that Zukerman is 75 years old and suffers from diabetes, hypertension and obesity. Def.

Letter at 1. His doctor opines that Zukerman is in the “highest risk category for complications and

death from the disease if infected.” Dutta Letter; see also Basank v. Decker, 2020 WL 1481503, at

*3 (S.D.N.Y. Mar. 26, 2020) (“The Court takes judicial notice that, for people of advanced age, with

underlying health problems, COVID-19 causes severe medical conditions and has increased

lethality.”) (citation omitted). Moreover, Zukerman’s risk is heightened because of his environment;

at Otisville, inmates live in close quarters, share one large bathroom with only a handful of stalls and

showers, and eat elbow-to-elbow at three-foot wide tables in the dining hall. Def. Reply at 3. Such

conditions make controlling the spread of COVID-19 more challenging and the risk to vulnerable

inmates, such as Zukerman, that much greater. See United States v. Rodriguez, 03 Cr. 271-1, 2020

WL 1627331, at *8 (E.D. Pa. Apr. 1, 2020) (“[P]risons are ill-equipped to prevent the spread of

COVID-19 . . . the crowded conditions, in both sleeping areas and social areas, and the shared objects

(bathrooms, sinks, etc.) . . . facilitate transmission.” (citation omitted)).

        Second, the fact that Zukerman’s release is not scheduled to end “within days,” Gov’t Opp. at

4, misses the point and understates the gravity of the COVID-19 pandemic. Although Zukerman’s

original release date may be far off, the threat of COVID-19 is at his doorstep. And although the

Government focuses on the potential differences between Perez and Zukerman, the Government fails

to take into account the undisputed constants in their cases—they are both individuals with serious

underlying illnesses who are (1) detained in jails where positive cases of the virus have been found,



                                                          7
and (2) unable to take adequate measures to protect themselves.

        Accordingly, the Court holds that Zukerman’s advanced age and compromised health,

combined with the high risk of contracting COVID-19 at Otisville, justify waiver of the exhaustion

requirement.3

        II.     Extraordinary and Compelling Reasons for Release

        The Court also finds that Zukerman has set forth “extraordinary and compelling reasons” to

modify his sentence, 18 U.S.C. § 3582(c)(1)(A)(i), because of the great risk that COVID-19 poses to

an elderly person with underlying health problems.

        The authority to define “extraordinary and compelling reasons” has been granted to the

United States Sentencing Commission, which has defined that term at U.S.S.G. § 1B1.13, comment

n.1. See United States v. Ebbers, No. 02 Cr. 11443, 2020 WL 91399, at *4–5 (S.D.N.Y. Jan. 8,

2020). Two components of the definition are relevant. First, extraordinary and compelling reasons

for modification exist where “[t]he defendant is . . . suffering from a serious physical or medical

condition . . . that substantially diminishes the ability to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13

comment n.1(A)(ii).

        Zukerman’s age, combined with his diabetes, hypertension, and obesity, satisfy that

requirement. According to the World Health Organization, the populations most at risk of suffering a

severe form of the disease include “older people, and those with underlying medical problems like

3
  A number of courts have denied applications for sentence modification under § 3582(c)(1)(A) brought on the basis of
the risk posed by COVID-19 on the ground that the defendants failed to exhaust administrative remedies. See, e.g.,
United States v. Zywotko, No. 2:19 Cr. 113, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v. Garza,
No. 18 Cr. 1745, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020); United States v. Eberhart, No. 13 Cr. 00313, 2020
WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v. Hernandez, No. 19 Cr. 834, 2020 WL 1445851, at *1
(S.D.N.Y. Mar. 25, 2020); United States v. Gileno, No. 19 Cr. 161, 2020 WL 1307108, at *3 (D. Conn. Mar. 19, 2020).
But in several of those cases, the defendant was not in a facility where COVID-19 was spreading, and in none of them did
the defendant present compelling evidence that his medical condition put him at particular risk of experiencing deadly
complications from COVID-19. In this case, unlike those, Zukerman has established that enforcing the exhaustion
requirement carries the real risk of inflicting severe and irreparable harm to his health.

                                                               8
cardiovascular disease [and] diabetes.” Coronavirus, World Health Organization (Mar. 23, 2020),

https://www.who.int/healthtopics/coronavirus#tab=tab_1. The CDC similarly has explained that

individuals over the age of 65 and people of any age who have serious underlying medical

conditions, including heart conditions, diabetes, and obesity, are at higher risk for severe illness from

COVID-19. People Who Are at Higher Risk for Severe Illness, Centers for Disease Control and

Prevention (Mar. 22, 2020), https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-

higher-risk.html. And this risk for individuals like Zukerman is substantial; data recently released by

the CDC indicates that approximately 80% of deaths from COVID-19 in the United States occur in

individuals age 65 or older, and that the fatality rate for individuals aged 65 to 84 could be as high as

11 percent. Severe Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19) – United

States, February 12 – March 16, 2020, Centers for Disease Control and Prevention (Mar. 26, 2020),

https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm. Given that inmates at Otisville live in

close quarters, social distancing is impracticable if not impossible, making it difficult for Zukerman

to protect himself from the spread of this dangerous and highly contagious virus.

       This Court and others have held that compassionate release is justified under such conditions.

Perez, 2020 WL 1546422, at *4; see Colvin, 2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020)

(finding “extraordinary and compelling reasons justifying . . . immediate release under Section

3582(c)(1)(A) and U.S.S.G. § 1B1.13” where defendant has “diabetes, a serious medical condition

which substantially increases her risk of severe illness if she contracts COVID-19” (internal

quotation marks, citation, and alteration omitted)); Rodriguez, 2020 WL 1627331, at *7 (granting

compassionate release where defendant was “in the higher risk category for developing more serious

disease” if exposed to COVID-19 because he “has Type 2 diabetes mellitus with diabetic neuropathy,

essential hypertension, obesity, and abnormal liver enzymes in a pattern most consistent with non-



                                                        9
alcoholic fatty liver disease”) (internal quotation marks and citations omitted); United States v.

Jepsen, 19 Civ. 73, 2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020) (granting compassionate

release to defendant who “is immunocompromised and suffers from multiple chronic conditions that

are in flux and predispose him to potentially lethal complications if he contracts COVID-19”); United

States v. Gonzalez, No. 18 Cr. 1536155, 2020 WL 1536155, at *3 (approving compassionate release

where defendant “is in the most susceptible age category (over 60 years of age) and her COPD and

emphysema make her particularly vulnerable”); United States v. Muniz, 09 Cr. 199, 2020 WL

1540325, at *2 (finding extraordinary and compelling circumstances because “[d]efendant has been

diagnosed with serious medical conditions that, according to reports from the Center[s] for Disease

Control, make him particularly vulnerable to severe illness from COVID-19 . . . includ[ing] inter alia,

end stage renal disease, diabetes, and arterial hypertension.”); United States v. Campagna, No. 16 Cr.

78-01, 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (approving compassionate release for

defendant where his “compromised immune system, taken in concert with the COVID-19 public

health crisis, constitutes an extraordinary and compelling reason to modify [d]efendant’s sentence on

the grounds that he is suffering from a serious medical condition that substantially diminishes his

ability to provide self-care”).

        The Government argues that Zukerman is not an appropriate candidate for release considering

the seriousness and duration of his criminal conduct. Gov’t Letter at 4–5. The Court does not

disagree that Zukerman’s misconduct was egregious. As the Court observed at sentencing,

“Zukerman evaded taxes totaling millions of dollars. He was driven not by need, but by unmitigated

greed. He entangled himself in a web of lies and deceit, lying to his tax preparer, and then hiring

lawyers to defend his lies. He went to such extraordinary lengths in order to cheat. These frauds

were deliberate and calculated. Zukerman thought himself to be above the law.” Sentencing Tr.,



                                                       10
Mar. 21, 2017, at 37, ECF No. 60. The severity of Zukerman’s conduct remains unchanged. What

has changed, however, is the environment where Zukerman is serving his sentence. When the Court

sentenced Zukerman, the Court did not intend for that sentence to “include incurring a great and

unforeseen risk of severe illness or death” brought on by a global pandemic. Rodriguez, 2020 WL

1627331, at *12.

       Accordingly, the Court finds that Zukerman has demonstrated extraordinary and compelling

reasons justifying a modification of his term of imprisonment.

                                          CONCLUSION

       For the reasons stated above, Zukerman’s motion for modification of his term of

imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A) is GRANTED only to the extent that: it is

ORDERED that Zukerman’s sentence is modified such that his remaining term of imprisonment is

replaced by an equal period of home incarceration, without electronic monitoring and on such

conditions as the Probation Department deems necessary, to be followed by the term of supervised

release previously imposed by the Court. It is further ORDERED that Zukerman be released

immediately to begin his term of home incarceration. Zukerman shall remain self-quarantined for 14

days after release. Upon release, Zukerman shall call Probation to schedule an appointment.

       The Clerk of Court is directed to terminate the motion at ECF No. 112.

       SO ORDERED.

Dated: April 3, 2020
       New York, New York




                                                     11
